       Case 1:19-cv-07070-JPC-SDA Document 78 Filed 09/01/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
OMER WAQAS KHWAJA,                                                     :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   19 Civ. 7070 (JPC)
                  -v-                                                  :
                                                                       :      OPINION
JOBS TO MOVE AMERICA, MADELINE JANIS, and :                                  AND ORDER
LINDA NGUYEN-PEREZ,                                                    :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        In his Amended Complaint, Omer Waqas Khwaja brings a host of claims against his former

employer, Jobs to Move America (“JMA”), and its co-founders, Madeline Janis and Linda

Nguyen-Perez, alleging violations of federal and New York employment discrimination and labor

laws. Defendants have moved to dismiss the Amended Complaint. The Honorable Stewart D.

Aaron, United States Magistrate Judge, issued a Report and Recommendation, which

recommended that Defendants’ motion be granted, except with respect to most of Khwaja’s sex

discrimination and retaliation claims. Dkt. 74 (“Report”). Defendants filed objections, asking the

Court to instead dismiss the Amended Complaint in its entirety. Dkt. 75 (“Objections”). For the

reasons discussed below, the Court adopts the Report in full.

                                                I. Background

        The facts and procedural history of this action are reviewed in detail in Judge Aaron’s first

Report and Recommendation, dated November 13, 2019, Dkt. 41, which recommended dismissal

of the original Complaint, and in the Report now on review before this Court.

        To briefly summarize, Khwaja worked as a Campaign Director at JMA from January 2018
      Case 1:19-cv-07070-JPC-SDA Document 78 Filed 09/01/21 Page 2 of 12




until he was fired in February 2019. See Dkt. 63 (“Amended Complaint”) ¶¶ 11, 13, 36. In the

interim, Khwaja alleges that Defendants made comments disfavoring men, see e.g., id. at ¶¶ 58,

65, 68, adopted hiring practices favoring women over men, see id. at ¶¶ 61, 79, favored female-

headed offices over his own, see id. at ¶ 31-35, and prevented him from publishing a piece on

sexual harassment under his own name because of his sex, see id. at ¶ 105. Khwaja further alleges

that he raised issues of sex discrimination within the Defendants’ organization, see id. at ¶¶ 66, 69,

as well as concerns related to its failure to comply with state anti-harassment law, see id. at ¶¶ 80,

116. He further contends that his firing left the organization with no men in management positions.

See id. at ¶ 14.

        On July 31, 2019, Khwaja filed his original Complaint, suing Defendants for national

origin, race, and sex discrimination under federal, New York State, and New York City laws. See

Dkt. 2. On August 1, 2019, the Honorable George B. Daniels, to whom this case was previously

assigned this case, referred the case to Judge Aaron for general pretrial supervision as well as to

issue a Report and Recommendation on any dispositive motions. Dkt. 4. On September 20, 2019,

Defendants moved to dismiss the original Complaint pursuant to Federal Rule of Civil Procedure

12(b)(6). Dkt. 30. On November 13, Judge Aaron issued a Report and Recommendation,

recommending that the original Complaint be dismissed with leave to amend. Dkt. 41. On April

21, 2020, Judge Daniels adopted Judge Aaron’s November 13, 2019 Report and Recommendation

in its entirety. Dkt. 51. Several months later, on October 9, 2020, this case was reassigned to the

undersigned. Dkt. 59.

        On November 23, 2020, Khwaja filed the Amended Complaint, which among other things,

added new causes of action under the Fair Labor Standards Act (“FLSA”) and various New York

State wage-and-hour regulations codified under the New York Labor Law (“NYLL”) and the New



                                                  2
      Case 1:19-cv-07070-JPC-SDA Document 78 Filed 09/01/21 Page 3 of 12




York Codes, Rules & Regulations (“NYCRR”). See Amended Complaint ¶¶ 1, 202-217. On

December 21, 2020, Defendants moved to dismiss the Amended Complaint. Dkt. 68.

       On March 26, 2021, Judge Aaron issued the Report.             Judge Aaron recommended

dismissing Khwaja’s discrimination and retaliation claims based on national origin and race under

Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 1981, the New York State

Human Rights Law (“NYSHRL”), and the New York City Human Rights Law (“NYCHRL”), id.

at Report at 3-7; dismissing Khwaja’s equal-pay discrimination and retaliation claims under the

Equal Pay Act (“EPA”) and the New York Equal Pay Law (“EPL”), id. at 8-11; dismissing

Khwaja’s claims of overtime violations under the FLSA and the NYLL, id. at 17-18; and

dismissing without prejudice Khwaja’s claims of failure to pay in a timely manner in violation of

the NYLL and failure to be furnished certain information with wage payments in violation of the

NYLL and the NYCRR, for the absence of supplemental jurisdiction, id. at 19-21. Judge Aaron

further recommended dismissal of the listed “John Doe Defendants” and denial of leave to further

amend the complaint. Id. at 21-22. Judge Aaron, however, recommended that the Court not

dismiss Khwaja’s discrimination and retaliation claims based on sex under Title VII, the

NYSHRL, and the NYCHRL, including aiding and abetting such conduct in violation of the

NYSHRL, except that Judge Aaron recommended dismissing any aiding and abetting claims

against JMA. Id. at 11-16.

       On April 19, 2021, Defendants filed the Objections to the Report, raising various objections

to Judge Aaron’s recommendation that Khwaja’s sex and retaliation claims largely survive

dismissal. As addressed below, Defendants raise five objections: (1) Judge Aaron erroneously

granted Khwaja “special solicitude as a pro se plaintiff”; (2) Khwaja “failed to state a plausible

claim for gender discrimination under Title VII, New York State law, or City law”; (3) Khwaja



                                                3
      Case 1:19-cv-07070-JPC-SDA Document 78 Filed 09/01/21 Page 4 of 12




“failed to state a plausible case for gender retaliation under any law”; (4) Judge Aaron “fail[ed] to

consider the jurisdictional appropriateness of proceeding on the New York City law”; and (5)

Judge Aaron erred by not dismissing the claims against the individual Defendants, Janis and

Nguyen, “because [Khwaja] failed to state a claim on any ground.” Objections at 1-2.

                                     II. Standard of Review

       A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge” in a report and recommendation. 28 U.S.C.

§ 636(b)(1)(C). If a party makes a proper and timely objection to a finding in a report and

recommendation, the Court reviews that finding de novo. Fed. R. Civ. P. 72(b)(3); see United

States v. Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997). But if a party makes objections that are

merely conclusory, or that rehash arguments made before the magistrate judge, the Court reviews

only for clear error. See Thomas v. Astrue, 674 F. Supp. 2d 507, 511 (S.D.N.Y. 2009) (citation

omitted). Similarly, if no objections are made, the Court reviews the report and recommendation

for clear error. See, e.g., Wilds v. United Parcel Serv., 262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003).

       To survive a motion to dismiss, a complaint must allege “enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim

is plausible “when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). Plausibility does not require probability, but only “more than a sheer possibility.” Id.

(citing Twombly, 550 U.S. at 556); accord Twombly, 550 U.S. at 555 (“Factual allegations must

be enough to raise a right to relief above the speculative level.” (citations omitted)). “[C]ourts

may draw a reasonable inference of liability when the facts alleged are suggestive of, rather than

merely consistent with, a finding of misconduct. The existence of other, competing inferences



                                                 4
      Case 1:19-cv-07070-JPC-SDA Document 78 Filed 09/01/21 Page 5 of 12




does not prevent the plaintiff’s desired inference from being unreasonable unless at least one of

those . . . rises to the level of an ‘obvious alternative explanation.’” New Jersey Carpenters Health

Fund v. Royal Bank of Scotland Grp., 709 F.3d 109, 121 (2d Cir. 2013).

                                           III. Discussion

       The Court first addresses Defendants’ objections to the Report that relate to Khwaja’s sex

discrimination claims, then turns to those related to his retaliation claims, and concludes with two

objections that pertain to both sets of claims. For reasons that follow, each objection is overruled. 1

A. Sex-Based Discrimination

       Title VII makes discrimination with respect to the “compensation, terms, conditions, [or]

privileges of employment” because of sex an “unlawful employment practice.” 42 U.S.C. § 2000e-

2(a). The burden-shifting framework established by the Supreme Court in McDonnell Douglas

Corp. v. Green, 411 U.S. 792 (1973), governs Title VII employment discrimination claims. See

Menaker v. Hofstra Univ., 935 F.3d 20, 30 (2d Cir. 2019). To ultimately prevail, “a plaintiff must

first demonstrate a prima facie case of employment discrimination by showing that: ‘(1) [the

plaintiff] was within the protected class; (2) [the plaintiff] was qualified for the position; (3) [the

plaintiff] was subject to an adverse employment action; and (4) the adverse action occurred under

circumstances giving rise to an inference of discrimination.’” Farmer v. Shake Shack Enters.,

LLC, 473 F. Supp. 3d 309, 324 (S.D.N.Y. 2020) (quoting Menaker, 935 F.3d at 30). “[O]nce a


       1
         The Court readily overrules Defendants’ first objection, which contends that Judge Aaron
incorrectly gave Khwaja special solicitude as a pro se plaintiff. See Objections 5-6. It is correct
that, on May 18, 2020, pro bono counsel filed a Notice of Appearance on behalf of Khwaja, Dkt.
54, and that attorney filed and signed Khwaja’s brief in opposition to dismissal, Dkt. 72. But Judge
Aaron’s decision expressly recognized that Khwaja was represented by counsel, see Report at 1,
and there is no indication that Judge Aaron liberally construed the Amended Complaint in a
manner appropriate only for pro se litigants. Likewise, in this Opinion and Order, the Court does
not give Khwaja’s claims the benefit of a liberal construction, as should be afforded pro se
submissions.

                                                  5
      Case 1:19-cv-07070-JPC-SDA Document 78 Filed 09/01/21 Page 6 of 12




plaintiff produces minimal evidentiary support for the claim of discriminatory motivation, the

burden of production shifts to the employer to articulate a non-discriminatory reason for the

adverse employment action.” Davis v. New York City Dep’t of Educ., 804 F.3d 231, 235 (2d Cir.

2015). “But once the employer has set forth its non-discriminatory justification, the plaintiff must

then produce evidence capable of carrying the burden of persuasion that the employer’s action was

at least in part motivated by discrimination.” Id.; see McDonnell Douglas Corp., 411 U.S. at 802-

04. The same structure governs employment discrimination claims under the NYSHRL. See

Winston v. Verizon Servs. Corp., 633 F. Supp. 2d 42, 47 (S.D.N.Y. 2009). The standard under the

NYCHRL, however, is somewhat more lenient: “the plaintiff need only show that [his] employer

treated [him] less well, at least in part for a discriminatory reason.” Mihalik v. Credit Agricole

Chevreux North Am., Inc., 715 F.3d 102, 110 n.8 (2d Cir. 2013).

       Defendants object to Judge Aaron’s recommendation that Khwaja’s sex-based

discrimination claims should survive on the grounds that Khwaja failed to state a claim upon which

relief may be granted. Defendants agree that Khwaja is a member of a protected class and that he

sustained adverse employment action in his termination, and concede for purposes of the instant

motion that Khwaja adequately pleads his qualification for the position he held. See Objections at

6. The sole question remaining, then, is intent.

       To survive a Rule 12(b)(6) motion to dismiss, a plaintiff has a “minimal burden to show

discriminatory intent.” Littlejohn v. City of New York, 795 F.3d 297, 311 (2d Cir. 2015). This is

because, to defeat a motion to dismiss, a plaintiff “is not required to plead a prima facie case under

McDonnell Douglas.” Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 84 (2d Cir. 2015).

Rather, a plaintiff must “alleg[e] facts that directly show discrimination or facts that indirectly

show discrimination by giving rise to a plausible inference of discrimination.” Id. at 87; see



                                                   6
      Case 1:19-cv-07070-JPC-SDA Document 78 Filed 09/01/21 Page 7 of 12




Littlejohn, 795 F.3d at 311 (“[T]he complaint need not give plausible support to the ultimate

question of whether the adverse employment action was attributable to discrimination[, but] . . .

only . . . to a minimal inference of discriminatory motivation.”). At this stage, “the question is not

whether a plaintiff is likely to prevail, but whether the well-pleaded factual allegations plausibly

give rise to an inference of unlawful discrimination, i.e., whether plaintiffs allege enough to

‘nudge[] their claims across the line from conceivable to plausible.’” Vega, 801 F.3d at 87

(alteration in original) (quoting Twombly, 550 U.S. at 570).

       Defendants’ objections to the sufficiency of Khwaja’s claim of sex-based discrimination

largely turn on inferences they seek to be drawn in their favor from his allegations. But at this

procedural posture, all reasonable inferences must be drawn in favor of Khwaja. See, e.g., Biro v.

Conde Nast, 807 F.3d 541, 544 (2d Cir. 2015) (explaining that when considering a motion to

dismiss, a court must “accept[] as true the factual allegations in the complaint and draw[] all

inferences in the plaintiff’s favor”). After reviewing the allegations in the Amended Complaint,

this Court agrees with Judge Aaron that Khwaja has adequately stated a claim of sex-based

discrimination.

       While the Amended Complaint acknowledges that Defendants sometimes sought to hire

men, see Complaint ¶ 62, Khwaja also alleges that for certain positions Defendants had explicitly

discriminatory hiring practices, see id. at ¶¶ 63, 65. And while Defendants try to dismiss many of

Khwaja’s allegations as benign workplace conflicts or offer their spin on the evidence, see

Objections at 8-12, at this stage the Court must accept the allegations of the Amended Complaint

as true. To take just a couple of examples, Khwaja’s allegations that Defendants knowingly

provided greater support to female-headed than to male-headed offices, see Amended Complaint

¶¶ 31-35, and avoided hiring male managers like Khwaja, see id. ¶¶ 14, 63-66, 79, if true, give rise



                                                  7
      Case 1:19-cv-07070-JPC-SDA Document 78 Filed 09/01/21 Page 8 of 12




to a “minimal inference of discriminatory motivation,” Littlejohn, 795 F.3d at 311. See Report at

12-13 (listing certain allegations made by Khwaja that support the “minimal inference” that gender

was a motivating in his termination (quoting Vega, 801 F.3d at 84)). Moreover, even if each

individual incident had a potential benign explanation, a plaintiff may plead many individually

small “bits and pieces” to show a patterned “mosaic” of intent. Vega, 801 F.3d at 86. Judge Aaron

thus correctly determined that the pattern of sex-based treatment alleged in the Amended

Complaint plausibly gives rise to a sufficient inference of sex discrimination to survive dismissal.

See Report 11-13.

       Defendants also argue that Khwaja’s allegations that, in the workplace, Janis “[a]lmost on

a weekly basis leading up to [Khwaja’s] termination . . . spoke disparagingly of men and

characterized them as ‘violent,’” and that Janis called Khwaja “one of the few non-violent ones,”

Complaint ¶ 67, amount to irrelevant “stray remark[s].” Objection at 13 (citing Henry v. Wyeth

Pharm., Inc., 616 F.3d 134, 149 (2d Cir. 2010)). But repeated discriminatory comments by a

decisionmaker in the lead-up to a termination decision can give rise to a plausible inference of

discrimination. See St. Louis v. New York City Health & Hosp. Corp., 682 F. Supp. 2d 216, 230-

31 (E.D.N.Y. 2010). Given the other allegations of discriminatory motivation in the Amended

Complaint, these comments further support a plausible inference of discriminatory intent.

B. Sex-Based Retaliation

       Title VII retaliation claims also follow the three-part McConnell Douglas framework and

once again the plaintiff “need only give plausible support to the reduced prima facie requirements”

at the motion to dismiss stage. Littlejohn, 795 F.3d at 316. The prima facie case requires the

plaintiff to participate in a protected activity known to the defendant and to suffer an adverse

employment action that was causally connected to the activity. See id. (citing Hicks v. Baines, 593



                                                 8
      Case 1:19-cv-07070-JPC-SDA Document 78 Filed 09/01/21 Page 9 of 12




F.3d 159, 164 (2d Cir. 2010)). Again, the NYSHRL follows the federal standard. See Zann Kwan

v. Andalex Grp. LLC, 737 F.3d 834, 843 (2d Cir. 2013). And again, the coverage of the NYCHRL

is broader in favor of plaintiffs than federal law. See Fincher v. Depository Trust & Clearing

Corp., 604 F.3d 712, 723 (2d Cir. 2010).

       Defendants argue that Khwaja fails to meet two of the elements of a prima facie case. First,

Defendants allege that they did not know of Khwaja’s complaints about sex discrimination and the

need to protect against it, see Objections at 15-16, yet they ignore instances in which Khwaja

pleads the opposite. He alleges that he raised his concerns about discrimination based on gender

at a September 2018 staff meeting, see Amended Complaint ¶ 66, that “Defendants knew and

opposed” his requests to train staff “on harassment and discrimination at work,” id. ¶ 69, and that

he discussed with Defendants his concerns with JMA’s failure to comply with New York State’s

anti-harassment legislation, including staff training, and with the workplace’s culture shortly

before his termination, see id. at ¶¶ 115-17. To the extent that Defendants disagree with these

allegations, those are issues of fact that cannot be resolved on a motion to dismiss.

       Second, Defendants contend that Khwaja’s requests for sexual harassment and

discrimination training occurred in September 2018, making them too far removed from his

eventual firing in early February 2019 for a causal connection to exist. See Objections at 17.

Khwaja, though, alleges that he had advocated for such training for “months,” Amended

Complaint ¶ 116; raised his concerns in a different staff meeting in November 2018, id. ¶ 80; and

voiced his complaints about discrimination at the workplace and JMA’s lack of anti-harassment

compliance measures at an “investigatory conference” with Defendants on February 4, 2019, just

two days before his termination, id. ¶¶ 112, 116-17, 121.

       Although there is no bright-line rule, “district courts within the Second Circuit have



                                                 9
     Case 1:19-cv-07070-JPC-SDA Document 78 Filed 09/01/21 Page 10 of 12




consistently held that the passage of two to three months between the protected activity and the

adverse employment action does not allow for an inference of causation.” Murray v. Visiting

Nurse Servs. of N.Y., 528 F. Supp. 2d 257, 275 (S.D.N.Y. 2007). But “protected activity . . .

followed closely” by discriminatory treatment can show causation. Littlejohn, 795 F.3d at 319.

For example, in Littlejohn, a plaintiff who began complaining one year before her demotion and

continued until one day before it stated a claim. See id. at 319-20. There may be a factual issue

as to whether the decision to terminate Khwaja was made before the February 4, 2019 meeting,

making causation a closer question. See Amended Complaint ¶¶ 110-111 (alleging that Khwaja’s

termination letter was composed before the February 4, 2019 meeting, during which it was read to

Khwaja). But for now, Khwaja has alleged sufficient facts that, if proven, make liability “more

than a sheer possibility.” Iqbal, 556 U.S. at 678.

C. Khwaja’s New York City Law Claims

       Defendants argue that if this Court permits only Khwaja’s NYCHRL sex-based claims to

survive dismissal, it should dismiss those claims on jurisdictional grounds. Objections at 18.

Because the Court denies dismissal of Khwaja’s claims of sex-based discrimination and retaliation

under Title VII, the NYSHRL, and the NYCHRL, it will continue to exercise supplemental

jurisdiction over Khwaja’s sex-based claims under the NYCHRL, which arise from the same set

of allegations. See 28 U.S.C. § 1367.

D. Khwaja’s Claims Against the Individual Defendants

       Defendants object generally that Janis and Nguyen cannot be personally liable because

Khwaja did not sufficiently allege discrimination. See Objections at 19. Because the Court

concludes that Khwaja’s sex-based discrimination and retaliation claims survive dismissal, his

individual claims against Janis and Nguyen shall proceed.



                                                10
     Case 1:19-cv-07070-JPC-SDA Document 78 Filed 09/01/21 Page 11 of 12




E. Portions of the Report to Which No Objections Have Been Filed

       Neither party has objected to Judge Aaron’s recommendations in the Report that this Court:

(1) dismiss Khwaja’s discrimination and retaliation claims based on national origin and race under

Title VII, section 1981, the NYSHRL, and the NYCHRL, Report at 3- 7; (2) dismiss Khwaja’s

equal-pay discrimination and retaliation claims under the EPA and the EPL, id. at 8-11; (3) dismiss

Khwaja’s claims of aiding and abetting discrimination and retaliation based on sex against JMA;

(4) dismiss Khwaja’s claims of overtime violations under the FLSA and the NYLL, id. at 17-18;

(5) dismiss without prejudice Khwaja’s claims of failure to pay in a timely manner in violation of

the NYLL and failure to be furnished certain information with wage payments in violation of the

NYLL and the NYCRR, id. at 19-21; (6) dismiss the listed “John Doe Defendants,” id. at 21; and

(7) deny leave to amend, id. at 21-22.

       The Report, citing both Federal Rule of Civil Procedure 72 and 28 U.S.C. § 636(b)(1),

advised the parties that they had fourteen days from service of the Report file any objections, and

warned that failure to timely file such objections would result in waiver of any right to object.

Report at 23. Aside from the Objections addressed above, the parties have waived the right to

object to the Report or to obtain appellate review. See Frank v. Johnson, 968 F.2d 298, 300 (2d

Cir. 1992); see also Caidor v. Onondaga County, 517 F.3d 601, 604-05 (2d Cir. 2008).

       Notwithstanding this waiver, the Court has reviewed de novo review the entire Report,

including the portions not objected to, and finds it to be well-reasoned and its conclusions well

founded.

                                         III. Conclusion

       For the foregoing reasons, this Court adopts the Report in full. The Clerk of Court is

respectfully directed to terminate the motion pending at Dkt. 68.



                                                11
    Case 1:19-cv-07070-JPC-SDA Document 78 Filed 09/01/21 Page 12 of 12




      SO ORDERED.

Dated: September 1, 2021              __________________________________
       New York, New York                      JOHN P. CRONAN
                                            United States District Judge




                                    12
